DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, 6, 7, 9, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winters et al. (US 2019/0323691 Hereinafter Winters) in view of Okada et al. (US 2018/0245780 Hereinafter Okada).
Regarding claim 1, Winters teaches a light source plate (902 and 308, Fig. 9 and 16) mounted with a light source (906, Paragraph 0042); 
a support plate (202, 612 and 1016, Fig. 16), wherein light source plate is placed upon the support plate (Fig. 16); 
a surface rim (310, 602, 604, and 606; Fig. 16) having an inner wall (Inner wall, Fig. 16) and an exterior wall (exterior wall, Fig. 16), wherein the inner wall has a top part (602, Fig. 16) and a bottom part (where 608 meets 606, Fig. 16), a bottom diameter (specifically, where 608 meets 606 meet) of the bottom part is smaller than a top diameter (the diameter being where 602 
a light passing cover (104, Fig. 16) attached to the top part of the inner wall (Fig. 16), wherein an exterior edge of the exterior wall is attached to an peripheral edge of the support plate (specifically they are integrally formed and therefore considered to be attached), wherein a driver (310, Fig. 16) is also mounted on the light source plate, the driver converts an external power source to a driving current supplied to the light source (Paragraph 0053).
Winters fails to teach a wireless module is placed on the light source plate, the wireless module and the driver are placed at two opposite sides of the light source plate.
Okada teaches a wireless module (201, Fig. 1, Paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the wireless module of Okada to the light source plate of Winters on the opposite side of the light source plate of the driver, in order to provide room for the wireless module and to prevent interference from the driver circuit. Specifically as shown in Fig. 16 the driver takes up the entire area that is provided for it and moving the light source to the opposite side would provide the additional space needed as well as preventing interference from being close to the driver circuit.
.


    PNG
    media_image1.png
    694
    1191
    media_image1.png
    Greyscale

(Winters, Fig. 16, Reproduced and annotated)
Regarding claim 3, Winters teaches the driver is located at a peripheral area of the support plate (202 and 1016, Fig. 16) and the light source is located at a central area (612, Fig. 16) of the support plate.

Regarding claim 4, Winters teaches the light source plate has a first plate (902, Fig. 16) and a second plate (301, Fig. 16), the light source is placed on the first plate and the driver is placed on the second plate (Fig. 16), the first plate is detachably plugged to the second plate (specifically, the first and second plates are electrically connected which is detachable).

Regarding claim 6, Winters fails to teach an antenna is placed on the inner wall, the antenna electrically connected to the driver.


Regarding claim 7, Winters teaches the support plate has a install hole (614, 1119, and 1214; Figs. 7, 11, and12; Paragraph 0055) for inserting an external wire to be electrically connected to the driver (Paragraph 0055).

Regarding claim 9, Winters teaches a heat dissipation strip (102, Fig. 3) is placed for guiding heat of the light source to the surface rim (Paragraph 0065 teaches that 102 is metal which is well known to conduct heat and would spread the heat to the rim).

Regarding claim 10, Winters teaches the support plate has a concave groove (where 612 is depressed in compared to 608, Fig. 16) for placing the light source plate.

Regarding claim 12, Winters teaches the concave groove has a same shape as the light source plate to align the light source to the bottom part of the inner wall (Fig. 16).

Regarding claim 13, Winters teaches multiple installation holes (1014, Fig. 15) are placed on the support plate to attach to a bracket on a ceiling (1701, Figs. 14, 15, and 17).

Regarding claim 14, Winters teaches the peripheral edge of the support plate has a ladder ring structure (1008, Fig. 11).

15, Winters teaches the inner wall (310, Fig. 16) has a reflective layer (310, Fig. 16, Paragraph 0044) used for reflecting a light of the light source (Fig. 16).

Regarding claim 16, Winters teaches the reflective layer is a surface of the inner wall of the surface rim (Fig. 16).

Regarding claim 17, Winters teaches the driver is hidden by the inner wall in an opposite side with respect to the light source (Fig. 16).

Regarding claim 18, Winters teaches the bottom part of the inner wall presses the light source plate to fix the light source plate to the support plate (Fig. 4, 8, and 16).

Regarding claim 19, Winters teaches the exterior edge of the exterior wall has a curled edge (curled edge, Fig. 16) to wrap the peripheral edge of the support plate to fix the support plate to the surface rim (Fig. 16).

Regarding claim 20, Winters teaches a light passing cover (104, Fig. 16) is buckled to the top part of the inner wall (624, Figs. 6 and 16 shows the protrusions that correspond to 104).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Winters et al. (US 2019/0323691 Hereinafter Winters) in view of Okada et al. (US 2018/0245780 Hereinafter Okada) and further in view of Shah et al. (US 2017/0307143 Hereinafter Shah).
8, Winters fails to teach the external wire is plugged to a socket on the install hole.
Shah teaches the external wire (180, Fig. 8) is plugged to a socket (332, Fig. 8) on the install hole (where 332 passes through, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the external wire of Winters be plugged to a socket on the install hole as taught by Shah, in order to simplify the connection method and replacement of the light source in the future.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Winters et al. (US 2019/0323691 Hereinafter Winters) in view of Okada et al. (US 2018/0245780 Hereinafter Okada) and further in view of Takeshi et al. (US 2011/0074271 Hereinafter Takeshi).
Regarding claim 11, Winters fails to teach the support plate has an elastic clip for holding the light source plate when the light source plate is pressed to pass by the elastic clip.
Takeshi teaches the support plate (13, Fig. 5C) has an elastic clip (13g, Fig. 5C) for holding the light source plate (14, Fig. 5C) when the light source plate is pressed to pass by the elastic clip (Fig. 5C).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the screws of Winters with the elastic clips of Takeshi, in order to allow for thermal expansion of the light source board thereby preventing damage to the lighting device (Takeshi, Paragraph 0054).

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is a limited amount of space provided in the lighting device, electrical driving components are well known to provide interference to wireless communication devices therefore putting them on opposite sides would have been well within knowledge generally available to one of ordinary skill in the art. In this case the prior art already has its wireless module on one side of the light source and the driver on the opposite side of the light source therefore a teaching as to why one would be in one location and the other in another location would not be needed to be taught by the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/E.T.E/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896